Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/7/2022 has been entered.

Examiner’s Amendment 
In response to communication with applicant’s correspondent of record, Madhumita Datta, Reg# 64,561, the application has been amended as follows: 
LISTING OF CLAIMS:
1.	(Currently Amended) A method for securing address information in a memory controller, the method comprising:
determining whether an incoming request is for a secure memory transaction or for a non-secure memory transaction;
responsive to determining that the incoming request is for a secure memory transaction, placing the incoming request in a secure request container; 
detecting that a scheduling queue comprises both requests for secure memory transactions placed in the secure request container and requests for non-secure memory transactions from other containers; and
responsive to the detection, entering a state where address-dependent re-ordering between requests for secure memory transactions the scheduling queue
17.	(Currently Amended) A system for enabling secure memory transactions comprising:
an external memory; and
a processor in a memory controller, wherein the processor is coupled with the external memory to perform operations comprising:
determining whether an incoming request is for a secure memory transaction or for a non-secure memory transaction;
responsive to determining that the incoming request is for a secure memory transaction, placing the incoming request in a secure request container; 
detecting that a scheduling queue comprises both requests for secure memory transactions placed in the secure request container and requests for non-secure memory transactions from other containers; and
responsive to the detection, causing the memory controller to enter a state where re-ordering between requests for secure memory transactions the scheduling queue



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 	After further review of the amended claim language submitted after the requested for continued examination, the prior art of record fails to teach or fairly suggest implementing a closed page policy and preventing re-ordering of unsecure transaction requests and secure transaction requests, both stored in unsecure transaction request container and secure transaction request container, respectively, upon determining whether an incoming request is a secure transaction request or unsecure transaction request, and upon determining that a scheduling queue concurrently contains both of the secure and unsecure memory transactions, in order to prevent side-channel attacks on secure data, in the specific manner and combinations recited in claims 1-20.  
The closest related prior art are cited to state the general state of the art and are not considered to teach the distinguishing features noted above. The prior art includes:
(i) 	US Pat O’Connor et al (US 7,412,579), which teaches on-chip and remote memory devices containing separate secure and non-secure memory portions and performing operations based on whether a transaction is secure or not;
(ii) 	US PG Pub Shanbhogue et al (US 2019/0095334), which discloses partitioning data segments into secure pages and non-secure pages and blocking insecure data pages;
(iii) 	NPL document "Strong and Efficient Cache Side-Channel Protection using Hardware Transactional Memory" – Gruss et al, Graz University of Technology, University of California, Irvine, & Microsoft Research, 08/18/2017; and
(iv) 	NPL document "Scheduling, Isolation, and Cache Allocation A Side-Channel Defense" – Spraybery et al, University of Illinois & Oregon State, 2018.

After thorough review of related prior art, the application has been deemed allowable because of the limitations of implementing a closed page policy and preventing re-ordering of unsecure transaction requests and secure transaction requests, both stored in unsecure transaction request container and secure transaction request container, respectively, upon determining whether an incoming request is a secure transaction request or unsecure transaction request, and upon determining that a scheduling queue concurrently contains both of the secure and unsecure memory transactions, in order to prevent side-channel attacks on secure data, recited in the specific manner and combinations recited within the claims. Upon an extensive search and review, none of the cited prior art taught the specified limitation or provided language for the specified limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439
20220726